Citation Nr: 9907345	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-28 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to evaluation greater than 30 percent for post 
traumatic stress disorder from October 28, 1993 to February 
21, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for post traumatic stress disorder, 
evaluated as 10 percent disabling.  By a rating in August 
1996 the RO increased the evaluation for post traumatic 
stress disorder (PTSD) to 30 percent.  In March 1998, a 
50 percent evaluation for PTSD was assigned effective 
February 21, 1997.  

The veteran has indicated his satisfaction with the current 
evaluation of 50 percent, but has asserted his continued 
disagreement with the evaluation of 30 percent which has been 
assigned effective from October 23, 1993, to February 21, 
1997.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Prior to February 21, 1997, the veteran's PTSD was 
productive of not more than definite social and industrial 
impairment.  

3.  The record does not show that prior to February 21, 1997, 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

During the period October 28, 1993, to February 21, 1997, 
post traumatic stress disorder was not more than 30 percent 
disabling in accordance with applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10 and Part 4, Code 9411 (1996) and (1998). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well-
grounded; that is, the claims are plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background
 
The veteran submitted his claim for service connection for 
PTSD on October 28, 1993.  Of record are VA outpatient 
treatment records dated in December 1993 which show that he 
completed PTSD orientation classes.  

On VA examination conducted in February 1994 it was noted the 
veteran had no prior history of psychiatric care other than 
the classes referenced above.  His chief complaint was 
combat-related nightmares occurring three times a month.  
Additionally, his sleep was limited to four to five hours 
daily.  The veteran also mentioned intrusive thoughts of 
friends who had died in Vietnam, difficulty controlling his 
temper and a history of startle reaction.  The veteran had 
been employed steadily with the post office for 22 years.  He 
was an active bowler, participating in two leagues.  During 
the summer he enjoyed fishing with friends and he also spent 
two months with his son from a previous marriage.  Mental 
status examination revealed the veteran was friendly and 
cooperative with no evidence of thought disorder.  His mood 
was euthymic and his affective expression appropriate.  The 
examiner's impression was that the veteran had some minimal 
symptoms of PTSD, these did not appear significant in degree 
or frequency to justify a diagnosis.  He was rated 75 on the 
Global Assessment of Functioning (GAF) scale. 

Received in September 1994 was a statement signed by a VA 
clinical psychologist indicating her support of the veteran's 
claim for service connection for PTSD.  The veteran's 
therapist noted that since March 1994 he had been seen on a 
weekly basis for individual psychotherapy in the PTSD program 
at a VA Medical Center (VAMC).  At the time of entry into 
treatment the veteran suffered from sleep disturbance, 
intrusive thoughts of Vietnam, startle reaction to stimuli, 
depression and anxiety.  He was disturbed by frequent 
recollections of a severe firefight in Vietnam in which the 
veteran came close to losing his life.  During treatment the 
veteran had worked on reexperiencing that incident and other 
Vietnam trauma.  He was considered to be strongly committed 
to working through his emotional pain and resolving long-
standing issues related to his war experiences.  

VA outpatient treatment records dated from July to November 
1994 reflect regular sessions of individual psychotherapy for 
PTSD.

When the veteran appeared at his personal hearing in November 
1994 he testified that after returning from Vietnam he had 
been unable to avoid thoughts of war, especially the incident 
in which he was wounded, when he had been very frightened and 
felt he was in danger of death.  Lightening and thunder still 
reminded the veteran of the event.  On those occasions he 
reported feeling a little scared and needed to relax for a 
few minutes.  The veteran indicated that prior to his 
divorce, several months before the hearing, he had been 
irritable with his children.  He continued to ask why he had 
survived.  He avoided thinking or talking about war, which 
made him nervous.  He had difficulty dealing with people who 
appeared Vietnamese, but indicated that he got along well 
with his associates, and in public.  He had no concentration 
difficulties and had maintained a good work record.  Since 
beginning psychotherapy, the veteran reported he felt better.  
His sleeping problems had been improved.  In response to 
questioning the veteran indicated his symptoms were not bad, 
although his therapist expected he would need to continue in 
therapy indefinitely.   

An additional VA psychiatric examination was conducted in 
December 1994.  The veteran's complaints included restless 
sleep, nightmares 4 to 5 times a month, flashbacks triggered 
by the sight of Asian people, and startling to sudden noises.  
In addition he reported temper, breaking things when he was 
angry.  He avoided situations which reminded him of the war.  
Because of feelings of being threatened he could not have 
anyone behind him.  The veteran also reported bouts of 
depression.  Objective examination revealed the veteran was 
moderately tense.  He gave relevant answers and was coherent.  
He denied hallucinations, and no persecution was elicited.  
His emotional reaction was considered moderately depressed.  
He was oriented and his memory was intact.  Insight and 
judgment were considered fair.  The diagnosis was chronic 
PTSD, with a GAF score of 65.  

VA outpatient treatment records dated from December 1994 to 
August 1996 reflect ongoing individual psychotherapy, 
including considerable discussion of the veteran's concern 
about his son who was in the Marine Corps.  A progress note 
dated in June 1995 and signed by a VA physician indicated the 
veteran, who was under the doctor's care for PTSD was 
prescribed medication for sleep disturbance.  

A statement signed by the veteran's private medical doctor, 
Paul S. Zatz, D.O., and dated in October 1995 related that 
the veteran was taking anti-depressant medication for 
treatment of PTSD, at that time.  

The report of his November 1995 VA examination states that 
the veteran had been employed for 23 years with the post 
office, earning $36,000 a year.  He was in therapy once every 
two weeks and taking two medications.  The veteran complained 
of sleeping difficulty, even with medication.  He reported 
nightmares once or twice a week.  He experienced startle 
response to sudden noise and flashbacks triggered by 
helicopter sounds and stormy weather.  He had a bad temper, 
violent at times.  The veteran was always on guard and could 
not have anyone behind him.  He checked his doors and windows 
several times before going to bed.  He had no friends and was 
estranged from people.  Since his divorce the veteran had had 
no steady relationship.  He frequently felt depressed, 
particularly when remembering the people he saw killed in 
Vietnam.  Objective examination revealed the veteran was 
relevant and coherent.  He was rather withdrawn.  No 
hallucinations or persecutions were elicited.  His affect was 
moderately depressed, especially when talking about the war.  
The veteran was oriented and his memory was intact.  His 
insight and judgment were considered fair.  The diagnosis was 
chronic PTSD, GAF 60.  

An additional statement signed by Dr. Zatz and dated in July 
1996 indicated he had been treating the veteran for 6 years 
for various conditions, including a sleep disorder associated 
with a highly anxious state.  The veteran had reported he 
lost his temper readily and his relationships with his family 
had deteriorated.  The veteran indicated his problems began 
in approximately 1972 shortly after his return from Vietnam.  
Dr. Zatz's diagnoses were PTSD and concomitant sleep 
disorder.  The veteran's treatment involved two medications.  

VA outpatient records dated in September 1996 show that 
during regular therapy, the veteran discussed feelings about 
reuniting with an old girlfriend and plans for their future 
relationship.  In October and November 1996 he discussed the 
difficulty of caring for his gravely ill father-in-law.  

Received on February 21, 1997, was a statement from Dr. Zatz 
which reported that the veteran's condition had deteriorated 
recently despite the addition of Prozac to his treatment.  
The veteran had also been instructed in relaxation 
techniques.  

The veteran underwent VA examinations in March and December 
1997 and statements were received on subsequent occasions 
from medical providers.  Records received in January 1998 
indicated the veteran used 300 hours of sick leave in 1997.  
After reviewing this evidence the RO granted a 50 percent 
rating effective February 21, 1997.


Entitlement to an Evaluation Greater Than 30 Percent for PTSD 
for the Period From October 28, 1993, to February 21, 1997

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10. In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).  

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the demonstrable inability to obtain 
or maintain employment.  38 C.F.R. Part 4, Code 9411.  In the 
case of Johnson v. Brown, 7 Vet. App. 95 (1994), the United 
States Court of Veteran's Appeals (Court) concluded that 
should the Board determine that any one of the three 
independent criteria listed in DC 9411 has been met, then a 
100 percent rating should be assigned. 

As stated above, the criteria for a 30 percent evaluation 
require "definite" social and industrial impairment.  In 
Hood v. Brown, 4 Vet.App. 301 (1993), the United States Court 
of Veteran's Appeals (Court) stated that the term 
"definite" is "qualitative" in nature, whereas the other 
terms used to rate mental disorders are "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which would quantify the degree of 
impairment.

In a subsequent precedent opinion, VA's General Counsel 
concluded that "definite" should be construed as meaning 
"distinct, unambiguous, and moderately large in degree."  
As used in rating mental disorders, it represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(Nov. 9, 1993); 59 Fed.Reg. 4752 (1994)(emphasis added).  The 
Board is bound by this interpretation.  38 U.S.C.A. 
§ 7104(c).  

The revised regulations, effective as of November 7, 1996, 
are cited below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  

A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, is 
evaluated as  10 percent disabling, and where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable rating is warranted.  38 C.F.R. § 4.130 
(Effective November 7, 1996).

The veteran asserts that a 50 percent evaluation should be 
assigned for his service-connected psychiatric disability 
during the period from October 28, 1993, to February 21, 
1997.  As noted above, under the regulations in effect prior 
to November 6, 1996, the criteria for a 50 percent evaluation 
required a showing that the ability to establish or maintain 
effective and wholesome relationships with people is 
considerably impaired and, reduction in levels of 
reliability, flexibility and efficiency resulting in 
considerable industrial impairment.  As explained below the 
Board finds the pertinent medical evidence reflects 
manifestations of PTSD, which are not shown to meet the 
criteria for a rating greater than 30 percent under either 
the old or the revised regulations.

On application of the prior regulations to the pertinent 
evidence, the Board observes that although the record does 
reflect social difficulties, such as the veteran's report in 
November 1995 that he had no friends, and the notation of 
deteriorating family relationships in July 1996, more recent 
evidence indicated he maintained a caring relationship with 
his father-in-law and renewed a relationship with a former 
lady friend.  Moreover, impairment of social adaptability, in 
itself, is not determinative of the evaluation warranted.  

The evidence related to the period from October 28, 1993, to 
February 21, 1997, bears no specific reference to 
occupational impairment from PTSD.  To the contrary, the 
veteran was able to perform his work and maintain employment.  
He testified in 1994 that he got along well with his 
associates and had maintained a good work record.  Even the 
reference to the use of sick leave during 1997, which was 
apparently related to the veteran's service-connected 
psychiatric disability, does not specify that any related 
work absences occurred during the pertinent period from 
January 1, 1997 to February 21, 1997.

In sum, the pertinent evidence does not establish that 
manifestations of PTSD resulted in considerable social and 
industrial impairment, the criteria for a 50 percent rating, 
under the regulations in effect prior to November 16, 1996.  
In this regard, it is noted that during the pertinent period 
the veteran was consistently assigned a GAF score of 60 or 
above.  According to the American Psychiatric Association 
Diagnostic and Statistic Manual-IV (DSM-IV) a GAF of 60 is to 
be assigned when there are moderate symptoms, such as flat 
affect, circumstantial speech, and occasional panic attacks) 
or there is moderate difficulty in social or occupational 
functioning (such as few friends, or conflicts with peers or 
co-workers.  Clearly such a score does not reflect industrial 
impairment that is more than definite (moderately large), or 
suggest disability in excess of that contemplated by the 
30 percent evaluation assigned.  

With regard to the revised criteria, the Board notes the 
recent holding of the United States Court of Veteran's 
Appeals (Court) in Rhodan v. West, No. 96-1080 (U.S. Vet. 
App. Dec. 1, 1998) that for any date prior to November 7, 
1996, the Board may not apply the revised mental disorder 
rating schedule to a claim.  The record in this case reveals 
no evidence which is directly reflective of the level of 
disability resulting from PTSD during the period from 
November 7, 1996, until February 21, 1997.  There is no 
reason to believe that the disability was anything but static 
during that period of time prior to February 21, 1997; 
therefore, the record presents no evidentiary basis for a 
50 percent rating prior to February 21, 1997, under the 
amended regulations.  The examinations conducted by the VA in 
December 1994 and November 1995 do not reflect any findings 
of such significance as would meet the criteria for a rating 
in excess of 30 percent under the revised criteria.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 30 percent for PTSD prior to 
February 21, 1997; therefore there is no doubt that can be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

A rating greater than 30 percent for post traumatic stress 
disorder for the period from October 28, 1993 to February 21, 
1997 is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeal

 Department of Veterans Affairs

